 


109 HR 1836 IH: To designate the information center at Canaveral National Seashore as the 
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1836 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Feeney introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate the information center at Canaveral National Seashore as the T.C. Wilder, Jr., Canaveral National Seashore Information Center. 
 
 
1.Designation The information center at Canaveral National Seashore, located approximately 9 miles south of New Smyrna Beach, Florida, on Highway A1A, shall be known and designated as the T.C. Wilder, Jr., Canaveral National Seashore Information Center.
2.References Any reference in a law, map, regulation, document, paper, or other record of the United States to the information center referred to in section 1 shall be deemed to be a reference to the T.C. Wilder, Jr., Canaveral National Seashore Information Center. 
 
